OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OFTEXAS
                   _. PA. BQ^J^JS,JC^IT^.SJA^iptL, AUSJIN, TEXAS 78711

            ©FF8CHAL BUSBMESS
           STATE OF TEXAS ,            , ujS?

           PENALTY FOR    ''
 3/25/2015 FRiVATE USE           \'\     (Vjg                                        APR06   2015
 SOWELS, LARRY GENE Tr. Ct. Not W89W04§SU (B)led from ziiWR259/T'7'4-03
 On this day, the application for 11 07 Writ of Habeas Corpus has been received
 and presented to the Court.
                                                                                Abel Acosta, Clerk

                               LARRY GENE SOWELS                                             \v
                               EASTHAM UNIT - TDC #527155                       1>^
                               P. Q. BOX 16
                               LOVELADY, TX 75851




                                                                                                    i




N3B   75B51                    |qi.l,wl|M|i||,ll|li|ii,|1fjj,||i|1|1|a|j|h|i1|.n1|j|fi|ji